Stephanie L. v House of the Good Shepherd (2020 NY Slip Op 07987)





Stephanie L. v House of the Good Shepherd


2020 NY Slip Op 07987


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (189/20) CA 18-02000.

[*1]STEPHANIE L. AND PETER L., INDIVIDUALLY AND AS PARENTS AND NATURAL GUARDIANS OF M.L., AN INFANT, PLAINTIFFS-RESPONDENTS, 
vHOUSE OF THE GOOD SHEPHERD AND COUNTY OF ONEIDA, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motions for reargument or leave to appeal to the Court of Appeals denied.